 1

 2

 3

 4

 5

 6

 7

 8

 9                                    UNITED STATES DISTRICT COURT
10                          FOR THE EASTERN DISTRICT OF CALIFORNIA
11

12    JASPER F. WILSON,                                  No. 1:15-cv-1424 KJM DB P
13                       Plaintiff,
14            v.                                         ORDER
15    JEFFREY A. BEARD, et al.,
16                       Defendants.
17

18          Plaintiff, a state prisoner proceeding pro se, has filed this civil rights action seeking relief

19   under 42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge as provided

20   by 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

21          On August 29, 2019, the magistrate judge filed findings and recommendations, which

22   were served on all parties and which contained notice to all parties that any objections to the

23   findings and recommendations were to be filed within fourteen days. Neither party has filed

24   objections to the findings and recommendations.

25          The court presumes that any findings of fact are correct. See Orand v. United States, 602

26   F.2d 207, 208 (9th Cir. 1979). The magistrate judge’s conclusions of law are reviewed de novo.

27   See Robbins v. Carey, 481 F.3d 1143, 1147 (9th Cir. 2007) (“[D]eterminations of law by the

28   magistrate judge are reviewed de novo by both the district court and [the appellate] court . . . .”).
                                                         1
 1   Having reviewed the file, the court finds the findings and recommendations to be supported by
 2   the record and by the proper analysis.
 3           Accordingly, IT IS HEREBY ORDERED that:
 4           1. The findings and recommendations filed August 29, 2019 (ECF No. 38) are adopted in
 5   full; and
 6           2. This action is stayed pending the Ninth Circuit’s resolution of the interlocutory appeal
 7   in Rico v. Beard, No. 2:17-cv-1402 KJM DB P.
 8   DATED: September 24, 2019.
 9

10
                                                   UNITED STATES DISTRICT JUDGE
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       2
